DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 28 June 2022 has been entered.  
Applicant’s amendments to the Drawings have overcome the Drawing Objection.  Accordingly, the Drawing Objection has been withdrawn.  
Applicant’s amendments to the Abstract and Claims have overcome the Specification and Claims Objections.  Accordingly, the Specification and Claims Objections have been withdrawn.
Applicant’s arguments are persuasive regarding the 35 USC 112(b) rejections.  Accordingly, the 35 USC 112(b) rejections are withdrawn.
Applicant’s amendments have overcome the 35 USC 102 rejections.  However, another reference was found, which teaches the amended portion of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 28 June 2022, the status of the claims is as follows: Claims 1, 5-7, and 10-12 have been amended.  Claims 13-21 are new.  Claim 4 has been cancelled.
Claims 1-3 and 5-21 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Belletti (US-20110024404-A1) in view of Takigawa (US-9667030-B2).
Regarding claim 1, Belletti teaches a beam-forming unit (“exchangeable module for a machining head of a laser machining tool,” title) for forming a laser beam (laser beam 5, fig. 5; workpiece 2, fig. 1) and focusing the laser beam onto a workpiece (through focusing lens 25, fig. 5), the beam-forming unit comprising: 
a movable component (wall sections 45.3, 45.4 and focusing lens 25, fig. 5); 
an immovable component (wall sections 45.1 and 45.2, fig. 5); and 
a cooling system (fluid delivery system shown in fig. 6) configured for forced movement of a cooling medium (arrows 74 and 64, fig. 5) to actively cool the movable component (in fig. 3, gas chambers 60 and 70 are connected to the wall sections 45.3 and 45.4; these wall sections are also connected to the focusing lens 25 for movement adjustments; “cooling the focusing lens 25,” para 0066), wherein the cooling system comprises 
a cooling water circuit (“deionized water,” para 0056; the fluids transiting through 80.1 and 80.2 ) arranged on or within the immovable component (construed as being “within” in a vertical direction, referencing fig. 5) for water cooling of both the immovable component (in fig. 6, coolant circulates through pressure chambers 41 and 42; construed as cooling wall sections 45.1 and 45.2 in fig. 5), and 
the cooling medium (“supply with process gas,” para 0059; gas from supply device 90, fig. 6) comprising one or both of forced air (“cleaned air,” para 0067) and forced gas (“provides process gas at a high pressure (for example 25 bar),” para 0059) for cooling of the movable component (provides gas to the process gas chamber 60, which is connected to the wall section 45.3; described paras 0057-0060), and wherein the cooling system is arranged within an outer housing (side wall 32, fig. 6) that is sealed from the environment (“For the supply with process gas, the stationary part 11 of the machining head 10 is connected to a supply device 90, which provides process gas at a high pressure (for example 25 bar).,” para 0059; “at a high pressure” is construed as being “sealed from the environment”).
Belletti, figs. 5 and 6

    PNG
    media_image1.png
    628
    673
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    839
    565
    media_image2.png
    Greyscale

Belletti does not explicitly disclose a cooling water circuit arranged on or within the immovable component for water cooling of the cooling medium and a fan for moving the cooling medium comprising one or both of forced air and forced gas for cooling.
However, in the same field of endeavor of laser systems, Takigawa teaches a cooling water circuit (water-cooled plate 27, fig. 6; circuit is shown for pipes 33, fig. 6) arranged on or within the immovable component (“A third branch pipe 33 extends through the water-cooled plate 27,” column 13, lines 39-40; construed as being “within the immovable component”) for water cooling of the cooling medium (cooling head 28, fig. 6; “the dehumidifier 21 which dehumidifies the air in the housing 5 includes a circulation type cooling machine 29 provided with a compressor,” column 13, lines 26-28; construed such that the machine cools the air inside the housing 5, fig. 6) and a fan (fan 26, fig. 6) for moving the cooling medium (fan 26 moves air inside the housing 5, fig. 6) comprising one or both of forced air (“a turbo-blower 18 serving as a blower for cooling the air,” column 13, lines 9-10) and forced gas for cooling.
Takigawa, fig. 6

    PNG
    media_image3.png
    650
    498
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a dehumidifier 21 with a fan 26, in view of the teachings of Takigawa, by adding a dehumidifier, as taught by Takigawa, inside the process gas chamber 60 and that was connected to the pressure line 80, as taught by Belletti, because when a laser source uses cooling water and air having a high humidity, waterdrops adhere to the portion which has been cooled by cooling water due to dew condensation, where condensation may cause a spark to occur inside the housing; however, by using a dehumidifier, dew condensation can be reduced, suppressing potential damage to the laser apparatus (Takigawa, column 1, lines 11-19 and column 13, lines 43-53).
Regarding claim 5, Belletti teaches further comprising an inner housing (tubes 34.2 and 36.2, fig. 5) in which the movable component is arranged (wall sections 45.4 and 45.3 are in tubes 34.2 and 36.2, fig. 5).
Regarding claim 6, Belletti teaches the invention as described above but does not explicitly disclose wherein the inner housing has a through bore or recessed passage on which the fan is arranged.  
However, in the same field of endeavor of laser systems, Takigawa teaches wherein the inner housing (housing 5, fig. 6) has a through bore or recessed passage (branch pipe 33, fig. 6; the pipes are taught as being “flow passages,” column 6, lines 14-49; in fig. 6, the branch pipe 33 is construed as being “recessed” in how it is a passage formed along the outer perimeter of the housing 5) on which the fan is arranged (the fan 26 is arranged on the water cooling plate 27, which is connected to the branch pipe 33).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a dehumidifier 21 with a fan 26, in view of the teachings of Takigawa, by adding a small dehumidifier to a corner of a housing structure, as taught by Takigawa, inside the process gas chamber 60, as taught by Belletti, because when a laser source uses cooling water and air having a high humidity, waterdrops adhere to the portion which has been cooled by cooling water due to dew condensation, where condensation may cause a spark to occur inside the housing; however, by using a dehumidifier, dew condensation can be reduced, suppressing potential damage to the laser apparatus, and because a small circulation type cooling machine is used as a dehumidifier, a miniaturized laser apparatus that is relatively small and inexpensive can then be produced (Takigawa, column 1, lines 11-19 and column 13, lines 43-63).
Regarding claim 7, Belletti teaches further comprising a bellows (surfaces 41.1 and 42.1, fig. 5; construed as bellows in how they are driven up and down, para 0048) on the movable component (surfaces 41.1 and 42.1 connect with 45.1 and 45.3, fig. 5) configured to shield an interior of the movable component (gas compartments 60 and 70 are construed as the claimed “interior;” surfaces 41.1 and 42.1 shield the fluids in 41 and 42 from 60 and 70; fig. 6) from the cooling medium (“The end of the lens holder 26 (part 26.1), which faces the locking plate 34, forms a ring-shaped surface, which is sealed from the cavity wall 45 and the tube 34.2 by means of seals 43 and which serves as a first piston surface 41.1 of the drive unit 40,” para 0048).
Regarding claim 8, Belletti teaches wherein the immovable component at least partially forms an inner housing (gas compartments 41 and 42, fig. 5).
Regarding claim 12, Belletti teaches a laser processing machine (“exchangeable module for a machining head of a laser machining tool,” title) comprising: 
a beam-forming unit (exchangeable module 20, fig. 5) for forming a laser beam (laser beam 5, fig. 5) and focusing the laser beam onto a workpiece (through focusing lens 25, fig. 5; workpiece 2, fig. 1), the beam-forming unit comprising: 
a movable component (wall sections 45.3, 45.4 and focusing lens 25, fig. 5); 
an immovable component (wall sections 45.1 and 45.2, fig. 5); and 
a cooling system (fluid delivery system shown in fig. 6) configured for forced movement of a cooling medium (arrows 74 and 64, fig. 5) to actively cool the movable component (in fig. 3, gas chambers 60 and 70 are connected to the wall sections 45.3 and 45.4; these wall sections are also connected to the focusing lens 25 for movement adjustments; “cooling the focusing lens 25,” para 0066), wherein the cooling system comprises 
a cooling water circuit (“deionized water,” para 0056; the fluids transiting through 80.1 and 80.2, ) arranged on or within the immovable component (construed as being “within” in a vertical direction, referencing fig. 5) for water cooling of the immovable component (in fig. 6, coolant circulates through pressure chambers 41 and 42; construed as cooling wall sections 45.1 and 45.2 in fig. 5), and 
the cooling medium (“supply with process gas,” para 0059; gas from supply device 90, fig. 6) comprising one or both of forced air (“cleaned air,” para 0067) and forced gas (“provides process gas at a high pressure (for example 25 bar),” para 0059) for cooling of the movable component (provides gas to the process gas chamber 60, which is connected to the wall section 45.3; described paras 0057-0060), and wherein the cooling system is arranged within an outer housing (side wall 32, fig. 6) that is sealed from the environment (“For the supply with process gas, the stationary part 11 of the machining head 10 is connected to a supply device 90, which provides process gas at a high pressure (for example 25 bar).,” para 0059; “at a high pressure” is construed as being “sealed from the environment”).
Belletti does not explicitly disclose a cooling water circuit arranged on or within the immovable component for water cooling of the cooling medium and a fan for moving the cooling medium comprising one or both of forced air and forced gas for cooling.
However, in the same field of endeavor of laser systems, Takigawa teaches a cooling water circuit (water-cooled plate 27, fig. 6; circuit is shown for pipes 33, fig. 6) arranged on or within the immovable component (“A third branch pipe 33 extends through the water-cooled plate 27,” column 13, lines 39-40; construed as being “within the immovable component”) for water cooling of the cooling medium (cooling head 28, fig. 6; “the dehumidifier 21 which dehumidifies the air in the housing 5 includes a circulation type cooling machine 29 provided with a compressor,” column 13, lines 26-28; construed such that the machine cools the air inside the housing 5, fig. 6) and a fan (fan 26, fig. 6) for moving the cooling medium (fan 26 moves air inside the housing 5, fig. 6) comprising one or both of forced air (“a turbo-blower 18 serving as a blower for cooling the air,” column 13, lines 9-10) and forced gas for cooling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a dehumidifier 21 with a fan 26, in view of the teachings of Takigawa, by adding a dehumidifier, as taught by Takigawa, inside the process gas chamber 60 and that was connected to the pressure line 80, as taught by Belletti, because when a laser source uses cooling water and air having a high humidity, waterdrops adhere to the portion which has been cooled by cooling water due to dew condensation, where condensation may cause a spark to occur inside the housing; however, by using a dehumidifier, dew condensation can be reduced, suppressing potential damage to the laser apparatus (Takigawa, column 1, lines 11-19 and column 13, lines 43-53).
Regarding claim 15, Belletti teaches further comprising an inner housing (tubes 34.2 and 36.2, fig. 5) in which the movable component is arranged (wall sections 45.4 and 45.3 are in tubes 34.2 and 36.2, fig. 5).
Regarding claim 16, Belletti teaches the invention as described above but does not explicitly disclose wherein the inner housing has a through bore or recessed passage on which the fan is arranged.  
However, in the same field of endeavor of laser systems, Takigawa teaches wherein the inner housing (housing 5, fig. 6) has a through bore or recessed passage (branch pipe 33, fig. 6; the pipes are taught as being “flow passages,” column 6, lines 14-49; in fig. 6, the branch pipe 33 is construed as being “recessed” in how it is a passage formed along the outer perimeter of the housing 5) on which the fan is arranged (the fan 26 is arranged on the water cooling plate 27, which is connected to the branch pipe 33).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a dehumidifier 21 with a fan 26, in view of the teachings of Takigawa, by adding a small dehumidifier to a corner of a housing structure, as taught by Takigawa, inside the process gas chamber 60, as taught by Belletti, because when a laser source uses cooling water and air having a high humidity, waterdrops adhere to the portion which has been cooled by cooling water due to dew condensation, where condensation may cause a spark to occur inside the housing; however, by using a dehumidifier, dew condensation can be reduced, suppressing potential damage to the laser apparatus, and because a small circulation type cooling machine is used as a dehumidifier, a miniaturized laser apparatus that is relatively small and inexpensive can then be produced (Takigawa, column 1, lines 11-19 and column 13, lines 43-63).
Regarding claim 17, Belletti teaches further comprising a bellows (surfaces 41.1 and 42.1, fig. 5; construed as bellows in how they are driven up and down, para 0048) on the movable component (surfaces 41.1 and 42.1 connect with 45.1 and 45.3, fig. 5) configured to shield an interior of the movable component (gas compartments 60 and 70 are construed as the claimed “interior;” surfaces 41.1 and 42.1 shield the fluids in 41 and 42 from 60 and 70; fig. 6) from the cooling medium (“The end of the lens holder 26 (part 26.1), which faces the locking plate 34, forms a ring-shaped surface, which is sealed from the cavity wall 45 and the tube 34.2 by means of seals 43 and which serves as a first piston surface 41.1 of the drive unit 40,” para 0048).
Regarding claim 18, Belletti teaches wherein the immovable component at least partially forms an inner housing (gas compartments 41 and 42, fig. 5).


Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Belletti in view of Takigawa (US-9667030-B2) as applied to claim 1 above and further in view of Conti et al. (US-3757078-A).
Regarding claim 2, Belletti teaches the invention as described above but does not explicitly disclose further comprising a highly reflective coating on at least a portion of the beam-forming unit to reduce heating of the beam-forming unit.
However, in the same field of endeavor of beam directing apparatuses for laser systems, Conti teaches further comprising a highly reflective coating on at least a portion of the beam-forming unit (“The mirror 24 can be of any reflective material or simply have a deposited reflective coating of a material such as aluminum, silver, or gold.,” column 2, lines 31-33; energized beam refocuser 10 in the fig. is construed as the claimed “beam-forming unit”) to reduce heating of the beam-forming unit (“A great deal of this scattered or reflected energy can be re-reflected or refocused back to the target by the mirror 24 as refocused backscatter 44 since the focal point of the mirror is at the target 34,” column 2, lines 15-19; construed such that the mirror 24 would prevent the radiation 44 from reflecting to heat the flange 20, fig.).
Conti, fig.

    PNG
    media_image4.png
    545
    390
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a flange 20 and mirror 24, in view of the teachings of Conti, by inserting the reflector, as taught by Conti, under the laser machining head, as taught by Belletti, in order to provide a flange that serves as a heat sink and cools the lens as well as a hemispherical mirror, which refocuses energy to the focal point of the lens, because energized beams are relatively inefficient in many situations where only 5-20% of the incident energy is absorbed by the workpiece or the target material, for the advantage of greatly increasing the efficiency and heating rate of energized beam heat working operations (Conti, abstract, column 1, lines 5-22, and column 2, lines 43-53).
	Regarding claim 3, Belletti teaches the invention as described above but does not explicitly disclose wherein the movable component is coated with the highly reflective coating.
However, in the same field of endeavor of beam directing apparatuses for laser systems, Conti teaches wherein the movable component (mirror 24 moves along flange 20, fig.) is coated with the highly reflective coating (“The mirror 24 can be of any reflective material or simply have a deposited reflective coating of a material such as aluminum, silver, or gold.,” column 2, lines 31-33; energized beam refocuser 10 in the fig. is construed as the claimed “beam-forming unit”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a flange 20 and mirror 24, in view of the teachings of Conti, by inserting the reflector, as taught by Conti, under the laser machining head, as taught by Belletti, in order to provide a flange that serves as a heat sink and cools the lens as well as a hemispherical mirror, which refocuses energy to the focal point of the lens, because energized beams are relatively inefficient in many situations where only 5-20% of the incident energy is absorbed by the workpiece or the target material, for the advantage of greatly increasing the efficiency and heating rate of energized beam heat working operations (Conti, abstract, column 1, lines 5-22, and column 2, lines 43-53).
Regarding claim 13, Belletti teaches the invention as described above but does not explicitly disclose further comprising a highly reflective coating on at least a portion of the beam-forming unit to reduce heating of the beam-forming unit.
However, in the same field of endeavor of beam directing apparatuses for laser systems, Conti teaches further comprising a highly reflective coating on at least a portion of the beam-forming unit (“The mirror 24 can be of any reflective material or simply have a deposited reflective coating of a material such as aluminum, silver, or gold.,” column 2, lines 31-33; energized beam refocuser 10 in the fig. is construed as the claimed “beam-forming unit”) to reduce heating of the beam-forming unit (“A great deal of this scattered or reflected energy can be re-reflected or refocused back to the target by the mirror 24 as refocused backscatter 44 since the focal point of the mirror is at the target 34,” column 2, lines 15-19; construed such that the mirror 24 would prevent the radiation 44 from reflecting to heat the flange 20, fig.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a flange 20 and mirror 24, in view of the teachings of Conti, by inserting the reflector, as taught by Conti, under the laser machining head, as taught by Belletti, in order to provide a flange that serves as a heat sink and cools the lens as well as a hemispherical mirror, which refocuses energy to the focal point of the lens, because energized beams are relatively inefficient in many situations where only 5-20% of the incident energy is absorbed by the workpiece or the target material, for the advantage of greatly increasing the efficiency and heating rate of energized beam heat working operations (Conti, abstract, column 1, lines 5-22, and column 2, lines 43-53).
	Regarding claim 14, Belletti teaches the invention as described above but does not explicitly disclose wherein the movable component is coated with the highly reflective coating.
However, in the same field of endeavor of beam directing apparatuses for laser systems, Conti teaches wherein the movable component (mirror 24 moves along flange 20, fig.) is coated with the highly reflective coating (“The mirror 24 can be of any reflective material or simply have a deposited reflective coating of a material such as aluminum, silver, or gold.,” column 2, lines 31-33; energized beam refocuser 10 in the fig. is construed as the claimed “beam-forming unit”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a flange 20 and mirror 24, in view of the teachings of Conti, by inserting the reflector, as taught by Conti, under the laser machining head, as taught by Belletti, in order to provide a flange that serves as a heat sink and cools the lens as well as a hemispherical mirror, which refocuses energy to the focal point of the lens, because energized beams are relatively inefficient in many situations where only 5-20% of the incident energy is absorbed by the workpiece or the target material, for the advantage of greatly increasing the efficiency and heating rate of energized beam heat working operations (Conti, abstract, column 1, lines 5-22, and column 2, lines 43-53).
Claims 9-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Belletti in view of Takigawa (US-9667030-B2) as applied to claim 1 above and further in view of Van Der Jagt (US-3685882-A).
Regarding claim 9, Belletti teaches the invention as described above but does not explicitly disclose further comprising at least one radiation absorbent surface on the immovable component.
However, in the same field of endeavor of beam directing apparatuses for laser systems, Van Der Jagt teaches further comprising at least one radiation absorbent surface on the immovable component (member 36, fig. 1; “A sheet member or disk 36, which may be of one of the acrylic plastics or could also be of other suitable metallic material is non-reflective or only slightly reflective to the wavelengths of the laser used,” column 2, line 12).
Van Der Jagt, fig. 1

    PNG
    media_image5.png
    356
    331
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a non-reflective disk 36, in view of the teachings of Van Der Jagt, by attaching the non-reflective disk 36, as taught by Van Der Jagt, to the bottom of the locking plate 36, as taught by Belletti, because when using a water cooled lens holder, an important disadvantage of the system is that the diameter of the orifice has to be made such that the laser beam will not strike the metal of the orifice edge because when this happens, the laser beam will partially reflect back to the lens with a very probable change that due to the extra heat, the lens may be destroyed, while at the same time the lens must be as small as possible to provide maximum velocity of gas at a minimum gas pressure in order to reduce the total volume of used gas, and by using the disk 36 with non-reflective material near the orifice, as taught by Van Der Jagt, the material is only slightly reflective to the wavelengths of the laser used (Van Der Jagt, column 1, lines 17-27 and column 2, lines 10-13).  
Regarding claim 10, Belletti teaches wherein the immovable component (wall section 45.1, which correlates with gas compartment 41, and wall section 45.2, which correlates with gas compartment 42, fig. 5) with the at least one radiation absorbent surface has a cylindrical interior of the immovable component (as shown in fig. 3; “cylindrical cavity,” para 0039) and directly surrounds the laser beam (laser beam 5, fig. 3).
Belletti, fig. 3

    PNG
    media_image6.png
    837
    607
    media_image6.png
    Greyscale

	Regarding claim 11, Belletti teaches further comprising a bellows (surfaces 41.1 and 42.1, fig. 5; construed as bellows in how they are driven up and down, para 0048) on the movable component (surfaces 41.1 and 42.1 connect with 45.1 and 45.3, fig. 5) configured to shield an interior of the movable component (gas compartments 60 and 70 are construed as the claimed “interior;” surfaces 41.1 and 42.1 shield the fluids in 41 and 42 from 60 and 70; fig. 6) from the cooling medium (“The end of the lens holder 26 (part 26.1), which faces the locking plate 34, forms a ring-shaped surface, which is sealed from the cavity wall 45 and the tube 34.2 by means of seals 43 and which serves as a first piston surface 41.1 of the drive unit 40,” para 0048), wherein the immovable component is connected to the movable component via the bellows (in fig. 5, wall element 45.2 connects with wall element 45.3 through surface 42.4; wall element 45.1 connects with wall element 45.4 through surface 41.1).
Regarding claim 19, Belletti teaches the invention as described above but does not explicitly disclose further comprising at least one radiation absorbent surface on the immovable component.
However, in the same field of endeavor of beam directing apparatuses for laser systems, Van Der Jagt teaches further comprising at least one radiation absorbent surface on the immovable component (member 36, fig. 1; “A sheet member or disk 36, which may be of one of the acrylic plastics or could also be of other suitable metallic material is non-reflective or only slightly reflective to the wavelengths of the laser used,” column 2, line 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a non-reflective disk 36, in view of the teachings of Van Der Jagt, by attaching the non-reflective disk 36, as taught by Van Der Jagt, to the bottom of the locking plate 36, as taught by Belletti, because when using a water cooled lens holder, an important disadvantage of the system is that the diameter of the orifice has to be made such that the laser beam will not strike the metal of the orifice edge because when this happens, the laser beam will partially reflect back to the lens with a very probable change that due to the extra heat, the lens may be destroyed, while at the same time the lens must be as small as possible to provide maximum velocity of gas at a minimum gas pressure in order to reduce the total volume of used gas, and by using the disk 36 with non-reflective material near the orifice, as taught by Van Der Jagt, the material is only slightly reflective to the wavelengths of the laser used (Van Der Jagt, column 1, lines 17-27 and column 2, lines 10-13).  
Regarding claim 20, Belletti teaches wherein the immovable component (wall section 45.1, which correlates with gas compartment 41, and wall section 45.2, which correlates with gas compartment 42, fig. 5) with the at least one radiation absorbent surface has a cylindrical interior of the immovable component (as shown in fig. 3; “cylindrical cavity,” para 0039) and directly surrounds the laser beam (laser beam 5, fig. 3).
Regarding claim 21, Belletti teaches further comprising a bellows (surfaces 41.1 and 42.1, fig. 5; construed as bellows in how they are driven up and down, para 0048) on the movable component (surfaces 41.1 and 42.1 connect with 45.1 and 45.3, fig. 5) configured to shield an interior of the movable component (gas compartments 60 and 70 are construed as the claimed “interior;” surfaces 41.1 and 42.1 shield the fluids in 41 and 42 from 60 and 70; fig. 6) from the cooling medium (“The end of the lens holder 26 (part 26.1), which faces the locking plate 34, forms a ring-shaped surface, which is sealed from the cavity wall 45 and the tube 34.2 by means of seals 43 and which serves as a first piston surface 41.1 of the drive unit 40,” para 0048), wherein the immovable component is connected to the movable component via the bellows (in fig. 5, wall element 45.2 connects with wall element 45.3 through surface 42.4; wall element 45.1 connects with wall element 45.4 through surface 41.1).
	Response to Argument
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
On page 11, the Applicant writes that one of ordinary skill in the art would not have replaced the supply device of Belletti (US-20110024404-A1) with a fan because the gas is delivered at a predefined rate and pressure.  
However, Belletti teaches that the pressure (25 bar) as an example of a pressure that can be obtained and not as a prescribed rate that must be obtained.  Belletti also teaches the following in paragraph 0023:
“The exchangeable module according to the invention also provides for the integration of a supply with additional media, for example with gases, which can be used to clean and/or to cool the focusing lens. The delivery of such gases can also be realized such that these gases--even if they are delivered at an excess pressure--do not exert any forces or only small forces, respectively, onto the focusing lens. The drive device for moving the focusing lens can thus be designed such that only small forces are required for moving the focusing lens, even if the mentioned gases are delivered at an excess pressure.”

While Belletti teaches using “excess pressure,” Belletti at least permits the use of “small forces” instead.
	On page 11, the Applicant states that because Belletti teaches using water cooling as a “side effect” and not as a primary purpose, then one of ordinary skill in the art would not be motivated to modify Belletti.  Although the Applicant is correct that cooling provided by the water is ancillary to the primary purpose using the water to move the focusing lens, nonetheless, Belletti teaches using deionized water for “the advantage that the coolant can ensure an effective cooling of the lens holder 26 in response to high laser powers” (paragraph 0056).  As a result, Belletti can be relied upon to teach the disputed limitation claimed by the Applicant.
	Applicant’s arguments have been considered but are moot because the arguments do not apply to the new rejections of Belletti combined with Takigawa.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/22/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761